DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1, 3-4, 8-13, 16-17 & 19-32 are present for examination.
	Claims 23-25 (previously withdrawn) are now rejoined per applicant’s amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 16, 19-21 & 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yan et al (US 9,679,893).
	Claims 16, 19-21 & 30, Yan (Fig. 2A-2F) clearly shows a process forming at least a semiconductor structure, which could be any circuit die included in any memory package well-known in this art. Figs. 1 & Figs. 2A-2F showing sequential steps of forming or depositing a first semiconductor material 202 (or channel of substrate), then followed by a gate dielectric material (or gate oxide 204) over, and in contact with at least a portion of the semiconductor material (202), then a first conductor material (metal 206) in contact with at least a portion of the gate dielectric material (204), then a thin-film ferroelectric (FE) material/layer 208 in contact with at least a portion of the first conductor material 206, and finally a second conductor material (210) over (and in contact with) at least a portion of the ferroelectric material 208 as claimed. Additionally, Fig. 2H shows final form of a FE-FET transistor with gate 214 coupled to word line voltage, see Fig. 7-8, and the two drain/source regions (216 & 218) for coupling to any bit line or select line of a conventional memory cell/array structure well-known in this art as well. Furthermore, any further components such as substrate, package or interposer could have been implemented & used together with this IC die component as well.
	Claim 21, col. 5 (line 20) stated at least material of “Hf 0.5 Zr 0.5 O 2 ”, thus including one or more of Hafnium Hf, Zirconium (Zr) and Oxygen (O2) as claimed.

    PNG
    media_image1.png
    594
    1128
    media_image1.png
    Greyscale


3.	Claims 16, 19-20 & 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sakai et al (US 7,667,252).
	Claims 16, 19-20 & 30, Sakai (Fig. 1) clearly shows a semiconductor structure, which could be any circuit die included in any memory package well-known in this art. The IC die includes a semiconductor material 1 (or channel of substrate), then followed by a gate dielectric material (or oxide 2) over (and in contact with) at least a portion of the semiconductor material (2/1), then a first conductor material (4) in contact with at least a portion of the gate dielectric material (3), then a thin-film ferroelectric (FE) material/layer 5 in contact with at least a portion of the first conductor material 4, and finally a second conductor material (6) as top electrode and over (and in contact with) at least a portion of the ferroelectric material 5 as claimed. See also Fig. 12C.
Additionally, Fig. 12C shows final form of a FE-FET transistor with gate coupled to word line voltage, and the two drain/source regions for coupling to any bit line or select line of a conventional memory cell array structure well-known in this art as well. Furthermore, any further components such as substrate or interposer could have been implemented together with this IC die component as well.
	

    PNG
    media_image2.png
    331
    570
    media_image2.png
    Greyscale

4.	Claims 16, 19-20 & 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sakai et al (US 6,642,563).
	Claims 16, 19-20 & 29-30, Sakai (Fig. 1) clearly shows a semiconductor structure, which could be any circuit die included in any memory package well-known in this art. The IC die includes a semiconductor material 1 (or channel of substrate), then followed by a gate dielectric material (or oxide 4) over (and in contact with) at least a portion of the semiconductor material (1), then a first conductor material 5 in contact with at least a portion of the gate dielectric material (4), then a ferroelectric (FE) material/layer 6 in contact with at least a portion of the first conductor material 5, and finally a second conductor material (7-9) as top electrode and over (and in contact with) at least a portion of the ferroelectric material 5 as claimed. 
Additionally, Fig. 12C shows final form of a FE-FET transistor with gate  coupled to word line voltage, and the two drain/source regions for coupling to any bit line or select line of a conventional memory cell array structure well-known in this art as well. Furthermore, any further components such as substrate, IC package, or interposer could have been implemented as used together with this IC die component as well.
	Claim 29, col. 6 clearly stated that the first conductor (5) material has thickness of 10 nm, which is in the claimed range between 1 to 20 nm as recited. 

    PNG
    media_image3.png
    303
    593
    media_image3.png
    Greyscale

5.	Independent claims 1, 8 & 22, along with all their dependent claims now contain allowable subject matter over prior arts of record for other detail features not taught nor seen elsewhere at this time. Also, claim 17 is objected as being dependent upon rejected claim 16 but also contain allowable features of claim 1, 8 & 22.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827